        Case 3:19-cv-02019-EJD Document 1 Filed 04/15/19 Page 1 of 24



 1 LIONEL Z. GLANCY (#134180)
   ROBERT V. PRONGAY (#270796)
 2 LESLEY F. PORTNOY (#304851)
   CHARLES H. LINEHAN (#307439)
 3
   PAVITHRA RAJESH (#323055)
 4 GLANCY PRONGAY & MURRAY LLP
   1925 Century Park East, Suite 2100
 5 Los Angeles, California 90067
   Telephone: (310) 201-9150
 6 Facsimile: (310) 201-9160
   Email: info@glancylaw.com
 7

 8 Attorneys for Plaintiff

 9                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
10

11   MICHAEL GOMES, Individually and On         Case No.:
     Behalf of All Others Similarly Situated,
12
                                 Plaintiff,     CLASS ACTION COMPLAINT FOR
13                                              VIOLATIONS OF THE FEDERAL
                    v.                          SECURITIES LAWS
14
     EVENTBRITE, INC., JULIA HARTZ,
15   RANDY BEFUMO, KATHERINE                    JURY TRIAL DEMANDED
     AUGUST-DEWILDE, ROELOF BOTHA,
16   ANDREW DRESKIN, KEVIN HARTZ,
     SEAN P. MORIARTY, LORRIE M.
17   NORRINGTON, HELEN RILEY,
     STEFFAN C. TOMLINSON, GOLDMAN
18   SACHS & CO. LLC, J.P. MORGAN
     SECURITIES LLC, ALLEN &
19   COMPANY LLC, RBC CAPITAL
     MARKETS, LLC, SUNTRUST
20   ROBINSON HUMPHREY, INC., and
     STIFEL, NICOLAUS & COMPANY,
21   INCORPORATED,

22                               Defendants.

23

24

25

26
27

28
        Case 3:19-cv-02019-EJD Document 1 Filed 04/15/19 Page 2 of 24



 1           Plaintiff Michael Gomes (“Plaintiff”), individually and on behalf of all others similarly

 2 situated, by and through his attorneys, alleges the following upon information and belief, except as

 3 to those allegations concerning Plaintiff, which are alleged upon personal knowledge. Plaintiff’s

 4 information and belief is based upon, among other things, his counsel’s investigation, which

 5 includes without limitation: (a) review and analysis of regulatory filings made by Eventbrite, Inc.

 6 (“Eventbrite” or the “Company”) with the United States (“U.S.”) Securities and Exchange

 7 Commission (“SEC”); (b) review and analysis of press releases and media reports issued by and

 8 disseminated by Eventbrite; and (c) review of other publicly available information concerning

 9 Eventbrite.

10                          NATURE OF THE ACTION AND OVERVIEW
11           1.     This is a class action on behalf of persons and entities that: a) purchased or

12 otherwise acquired Eventbrite securities pursuant and/or traceable to the Company’s false and/or

13 misleading registration statement and prospectus (collectively, the “Registration Statement”)

14 issued in connection with the Company’s September 2018 initial public offering (“IPO” or the

15 “Offering”); and/or b) purchased or otherwise acquired Eventbrite securities between September

16 20, 2018 and March 7, 2019, inclusive (the “Class Period”). Plaintiff pursues claims against the

17 Defendants, under the Securities Act of 1933 (the “Securities Act”) and the Securities Exchange

18 Act of 1934 (the “Exchange Act”).
19           2.     Eventbrite purportedly provides a platform to enable creators to plan, promote, and

20 produce live events.

21           3.     In September 2017, Eventbrite acquired Ticketfly, LLC (“Ticketfly”) from Pandora

22 Media, Inc. for $201.1 million purportedly to expand the Company’s solutions for music-related

23 events.

24           4.     On September 20, 2018, the Company filed its prospectus on Form 424B4 with the

25 SEC, which forms part of the Registration Statement. In the IPO, the Company sold 11.5 million

26 shares of Class A common stock at a price of $23.00 per share. The Company received proceeds
27 of approximately $246.0 million from the Offering, net of underwriting discounts and

28 commissions. The proceeds from the IPO were purportedly to be used to repay certain debts,

                                        CLASS ACTION COMPLAINT
                                                   1
        Case 3:19-cv-02019-EJD Document 1 Filed 04/15/19 Page 3 of 24



 1 including $30 million of indebtedness incurred to finance the Company’s acquisition of Ticketfly,

 2 and for working capital and other general corporate purposes.

 3          5.     On March 7, 2019, in connection with its full year 2018 results, the Company

 4 stated that integrating Ticketfly would be a headwind impacting the Company’s future growth and

 5 revenue.

 6          6.     On this news, the Company’s share price fell $7.96 per share, or over 24%, to close

 7 at $24.46 per share on March 8, 2019, on unusually high trading volume.

 8          7.     The Registration Statements were false and misleading and omitted to state

 9 material adverse facts. Throughout the Class Period, Defendants made materially false and/or

10 misleading statements, as well as failed to disclose material adverse facts about the Company’s

11 business, operations, and prospects. Specifically, Defendants failed to disclose to investors: (1)

12 that the Company’s migration of customers from Ticketfly to Eventbrite was progressing slower

13 than expected; (2) that, as a result, the Ticketfly integration would take longer than expected; (3)

14 that, as a result, the Company’s revenue and growth would be negatively impacted; and (4) that, as

15 a result of the foregoing, Defendants’ positive statements about the Company’s business,

16 operations, and prospects, were materially misleading and/or lacked a reasonable basis.

17          8.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

18 in the market value of the Company’s securities, Plaintiff and other Class members have suffered
19 significant losses and damages.

20                                   JURISDICTION AND VENUE
21          9.     The claims asserted herein arise under and pursuant to Sections 11 and 15 of the

22 Securities Act (15 U.S.C. §§ 77k and 77o), and Sections 10(b) and 20(a) of the Exchange Act (15

23 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R. §

24 240.10b-5).

25          10.    This Court has jurisdiction over the subject matter of this action pursuant to 28

26 U.S.C. § 1331, Section 22 of the Securities Act (15 U.S.C. § 77v), and Section 27 of the Exchange
27 Act (15 U.S.C. § 78aa).

28          11.    Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

                                        CLASS ACTION COMPLAINT
                                                   2
        Case 3:19-cv-02019-EJD Document 1 Filed 04/15/19 Page 4 of 24



 1 Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). The Company has offices in this district.

 2          12.    In connection with the acts, transactions, and conduct alleged herein, Defendants

 3 directly and indirectly used the means and instrumentalities of interstate commerce, including the

 4 United States mail, interstate telephone communications, and the facilities of a national securities

 5 exchange.

 6                                              PARTIES
 7          13.    Plaintiff Michael Gomes, as set forth in the accompanying certification,

 8 incorporated by reference herein, purchased Eventbrite securities during the Class Period and/or

 9 pursuant and/or traceable to the Registration Statement issued in connection with the Company’s

10 IPO, and suffered damages as a result of the federal securities law violations and false and/or

11 misleading statements and/or material omissions alleged herein.

12          14.    Defendant Eventbrite is incorporated under the laws of Delaware with its principal

13 executive offices located in San Francisco, California. Eventbrite’s Class A common stock trades

14 on the New York Stock Exchange (“NYSE”) under the symbol “EB.”

15          15.    Defendant Julia Hartz (“Hartz”) was, at all relevant times, the Chief Executive

16 Officer and a Director of the Company, and signed or authorized the signing of the Company’s

17 Registration Statement filed with the SEC.

18          16.    Defendant Randy Befumo (“Befumo”) was, at all relevant times, the Chief
19 Financial Officer of the Company, and signed or authorized the signing of the Company’s

20 Registration Statement filed with the SEC.

21          17.    Defendants Hartz and Befumo, (collectively the “Individual Defendants”), because

22 of their positions with the Company, possessed the power and authority to control the contents of

23 the Company’s reports to the SEC, press releases and presentations to securities analysts, money

24 and portfolio managers and institutional investors, i.e., the market. The Individual Defendants

25 were provided with copies of the Company’s reports and press releases alleged herein to be

26 misleading prior to, or shortly after, their issuance and had the ability and opportunity to prevent
27 their issuance or cause them to be corrected. Because of their positions and access to material

28 non-public information available to them, the Individual Defendants knew that the adverse facts

                                        CLASS ACTION COMPLAINT
                                                   3
        Case 3:19-cv-02019-EJD Document 1 Filed 04/15/19 Page 5 of 24



 1 specified herein had not been disclosed to, and were being concealed from, the public, and that the

 2 positive representations which were being made were then materially false and/or misleading. The

 3 Individual Defendants are liable for the false statements pleaded herein.

 4         18.     Defendant Katherine August-deWilde (“August-deWilde”) was a director of the

 5 Company and signed or authorized the signing of the Company’s Registration Statement filed with

 6 the SEC.

 7         19.     Defendant Roelof Botha (“Botha”) was a director of the Company and signed or

 8 authorized the signing of the Company’s Registration Statement filed with the SEC.

 9         20.     Defendant Andrew Dreskin (“Dreskin”) was a director of the Company and signed

10 or authorized the signing of the Company’s Registration Statement filed with the SEC.

11         21.     Defendant Kevin Hartz (“Kevin Hartz”) was a director of the Company and signed

12 or authorized the signing of the Company’s Registration Statement filed with the SEC.

13         22.     Defendant Sean P. Moriarty (“Moriarty”) was a director of the Company and

14 signed or authorized the signing of the Company’s Registration Statement filed with the SEC.

15         23.     Defendant Lorrie M. Norrington (“Norrington”) was a director of the Company and

16 signed or authorized the signing of the Company’s Registration Statement filed with the SEC.

17         24.     Defendant Helen Riley (“Riley”) was a director of the Company and signed or

18 authorized the signing of the Company’s Registration Statement filed with the SEC.
19         25.     Defendant Steffan C. Tomlinson (“Tomlinson”) was a director of the Company and

20 signed or authorized the signing of the Company’s Registration Statement filed with the SEC.

21         26.     Defendants Hartz, Befumo, August-deWilde, Botha, Dreskin, Kevin Hartz,

22 Moriarty, Norrington, Riley, and Tomlinson are collectively referred to hereinafter as the

23 “Securities Act Individual Defendants.”

24         27.     Defendant Goldman Sachs & Co. LLC (“Goldman Sachs”) served as an

25 underwriter for the Company’s IPO.

26         28.     Defendant J.P. Morgan Securities LLC (“J.P. Morgan”) served as an underwriter
27 for the Company’s IPO.

28         29.     Defendant Allen & Company LLC (“Allen”) served as an underwriter for the

                                        CLASS ACTION COMPLAINT
                                                   4
        Case 3:19-cv-02019-EJD Document 1 Filed 04/15/19 Page 6 of 24



 1 Company’s IPO.

 2          30.    Defendant RBC Capital Markets, LLC (“RBC Capital”) served as an underwriter

 3 for the Company’s IPO.

 4          31.    Defendant SunTrust Robinson Humphrey, Inc. (“SunTrust”) served as an

 5 underwriter for the Company’s IPO.

 6          32.    Defendant Stifel, Nicolaus & Company, Incorporated (“Stifel”) served as an

 7 underwriter for the Company’s IPO.

 8          33.    Defendants Goldman Sachs, J.P. Morgan, Allen, RBC Capital, SunTrust, and Stifel

 9 are collectively referred to hereinafter as the “Underwriter Defendants.”

10                                 SUBSTANTIVE ALLEGATIONS
11                                             Background
12          34.    Eventbrite purportedly provides a platform to enable creators to plan, promote, and

13 produce live events.

14          35.    In September 2017, Eventbrite acquired Ticketfly, LLC (“Ticketfly”) from Pandora

15 Media, Inc. for $201.1 million to expand the Company’s solutions for music-related events.

16                              The Company’s False and/or Misleading
                                 Registration Statement and Prospectus
17
            36.    On September 18, 2018, the Company filed its final amendment to the Registration
18
     Statement with the SEC on Form S-1/A, which forms part of the Registration Statement. The
19
     Registration Statement was declared effective on September 19, 2018.
20
            37.    On September 20, 2018, the Company filed its prospectus on Form 424B4 with the
21
     SEC, which forms part of the Registration Statement. In the IPO, the Company sold 11.5 million
22
     shares of Class A common stock at a price of $23.00 per share. The Company received proceeds
23
     of approximately $246.0 million from the Offering, net of underwriting discounts and
24
     commissions. The proceeds from the IPO were purportedly to be used to repay certain debts,
25
     including $30 million of indebtedness incurred to finance the Company’s acquisition of Ticketfly,
26
     and for working capital and other general corporate purposes.
27

28

                                        CLASS ACTION COMPLAINT
                                                   5
        Case 3:19-cv-02019-EJD Document 1 Filed 04/15/19 Page 7 of 24



 1         38.        The Registration Statement was negligently prepared and, as a result, contained

 2 untrue statements of material facts or omitted to state other facts necessary to make the statements

 3 made not misleading, and was not prepared in accordance with the rules and regulations governing

 4 its preparation.

 5         39.        Under applicable SEC rules and regulations, the Registration Statements were

 6 required to disclose known trends, events or uncertainties that were having, and were reasonably

 7 likely to have, an impact on the Company’s continuing operations.

 8         40.        Under “Risk Factors,” the Registration Statement stated, in relevant part:

 9         Acquisitions, investments or significant commercial arrangements could result in
           operating and financial difficulties.
10
           We have acquired or entered into commercial arrangements with a number of
11         businesses in the past. For example, since 2015 we have acquired seven companies,
           including ticketscript and Ticketfly in 2017 and Ticketea and Picatic in 2018. Our
12         future growth may depend, in part, on future acquisitions, investments or
           significant commercial arrangements, any of which could be material to our results
13         of operations and financial condition. Financial and operational risks related to
           acquisitions, investments and significant commercial arrangements that may have
14         an impact on our business include:

15              use of cash resources and incurrence of debt and contingent liabilities in
                 funding acquisitions may limit other potential uses of our cash, including for
16               retirement of outstanding indebtedness, stock repurchases and dividend
                 payments;
17
                difficulties and expenses in assimilating the operations, products, data,
18               technology, privacy, data protection systems and information security systems,
                 information systems or personnel of the acquired company;
19
                failure of the acquired company to achieve anticipated benefits, revenue,
20               earnings or cash flows or our failure to retain key employees from an acquired
                 company;
21
                the assumption of known and unknown risks, debt and liabilities of the acquired
22               company, deficiencies in systems or internal controls, impairment of goodwill
                 or other intangible assets and costs associated with litigation or other claims
23               arising in connection with the acquired company;

24              failure to properly and timely integrate acquired companies and their
                 operations, reducing our ability to achieve, among other things, anticipated
25               returns on our acquisitions through cost savings and other synergies;

26              adverse market reaction to acquisitions;
27              failure to consummate such transactions; and

28

                                           CLASS ACTION COMPLAINT
                                                      6
         Case 3:19-cv-02019-EJD Document 1 Filed 04/15/19 Page 8 of 24



 1               other expected and unexpected risks with pursuing acquisitions, including
                  litigation or regulatory exposure, unfavorable accounting treatment, increases in
 2                taxes due, a loss of anticipated tax benefits, costs or delays to obtain
                  governmental approvals, diversion of management’s attention or other
 3                resources from our existing business and other adverse effects on our business,
                  results of operations or financial condition.
 4
            When we acquire companies or other businesses, we face the risk that creators of
 5          the acquired companies or businesses may not migrate to our platform or may
            choose to decrease their level of usage of our platform post migration. We have
 6          previously experienced customer loss in the process of integrating and migrating
            acquired companies for a variety of reasons. The pace and success rate of migration
 7          may be influenced by many factors, including the pace and quality of product
            development, our ability to operationally support the migrating creators and our
 8          adoption of business practices outside of our platform that matter to the creator.

 9          Moreover, we rely heavily on the representations and warranties and related
            indemnities . . . .
10
            Our failure to address these risks or other problems encountered in connection with
11          past or future acquisitions, investments and significant commercial arrangements
            could cause us to fail to realize the anticipated benefits of such transactions, incur
12          unanticipated liabilities and harm our business, results of operations and financial
            condition.
13
            41.      Under “Quarterly Trends,” the Registration Statement noted the “positive impact”
14
     of the Ticketfly acquisition:
15
            Our quarterly revenue increased for all periods presented, except the second quarter
16          of 2018, primarily due to increases in paid ticket volume, both organically and
            through our acquisitions. Historically, we have experienced a higher increase in
17          sequential organic net revenue growth in the first quarter of a year compared to the
            sequential organic net revenue growth in other quarters of that year. We acquired
18          ticketscript in the first quarter of 2017 and Ticketfly in the third quarter of 2017,
            which had a positive impact on our net revenue growth in each of those quarters.
19          The decrease in quarterly net revenue in the second quarter of 2018 was a result of
            the contra revenue amount of $6.3 million which we recognized related to the
20          Ticketfly incident [i.e. when the Ticketfly platform was disabled following a data
            breach].
21
            42.      The Registration Statement was materially false and misleading and omitted to
22
     state: (1) that the Company’s migration of customers from Ticketfly to Eventbrite was progressing
23
     slower than expected; (2) that, as a result, the Ticketfly integration would take longer than
24
     expected; (3) that, as a result, the Company’s revenue and growth would be negatively impacted;
25
     and (4) that, as a result of the foregoing, Defendants’ positive statements about the Company’s
26
     business, operations, and prospects, were materially misleading and/or lacked a reasonable basis.
27

28

                                          CLASS ACTION COMPLAINT
                                                     7
         Case 3:19-cv-02019-EJD Document 1 Filed 04/15/19 Page 9 of 24



 1                                    Materially False and Misleading
                                 Statements Issued During the Class Period
 2
            43.     The Class Period begins on September 20, 2018. On that day, the Company
 3
     completed its IPO.
 4
            44.     Then, on November 12, 2018, the Company announced its third quarter 2018
 5
     financial results, disclosing the following in a letter to shareholders:
 6
            • Revenues grew by 45.1% to $73.6 million in the third quarter, with both
 7          Eventbrite platform growth and acquired businesses contributing to the overall
            increase in total sales.
 8
            • Paid tickets grew by 32.2% to 23.9 million in the third quarter.
 9
            • Gross profit increased by 41.7% to $42.2 million. Gross margin was 57.2%, down
10          140 basis points year-over-year due to amortization related to the Ticketfly
            platform.
11
            • Operating loss was ($13.1) million in the third quarter compared to an operating
12          loss of ($10.4) million in the same period last year. Operating loss was negatively
            impacted by increased stock-based compensation expense in the quarter related to
13          our initial public offering.

14          • Adjusted EBITDA was $11.2 million, up from $1.0 million in the same period
            last year.
15
                                                      ***
16
            Our strategy is to operate a single technical platform globally, which means that we
17          work to migrate customers from acquired platforms to the Eventbrite platform. This
            migration process has historically taken 12 to 24 months, over which the Eventbrite
18          team engages with customers to support this process. In general, we strive to retain
            the majority of net revenue while migrating customers in order to realize the
19          important synergies of operating a single technical platform. Migration efforts have
            typically resulted in modest customer losses which tend to cluster around the time
20          we deprecate the acquired platform.

21          45.     On November 14, 2018, the Company filed its quarterly report on Form 10-Q with

22 the SEC for the period ended September 30, 2018, which reaffirmed the previously reported third

23 quarter 2018 financial results.

24          46.     The above statements identified in ¶¶43-45 were materially false and/or misleading,

25 and failed to disclose material adverse facts about the Company’s business, operations, and

26 prospects.     Specifically, Defendants failed to disclose to investors: (1) that the Company’s
27 migration of customers from Ticketfly to Eventbrite was progressing slower than expected; (2)

28 that, as a result, the Ticketfly integration would take longer than expected; (3) that, as a result, the

                                          CLASS ACTION COMPLAINT
                                                     8
        Case 3:19-cv-02019-EJD Document 1 Filed 04/15/19 Page 10 of 24



 1 Company’s revenue and growth would be negatively impacted; and (4) that, as a result of the

 2 foregoing, Defendants’ positive statements about the Company’s business, operations, and

 3 prospects, were materially misleading and/or lacked a reasonable basis.

 4                                        The Truth is Revealed
 5          47.    On March 7, 2019, post-market, the Company issued a letter to shareholders that

 6 announced its fourth quarter 2018 financial results and provided 2019 guidance. Therein, the

 7 Company indicated that its growth rate would be negatively impacted while it integrated Ticketfly:

 8          Since we last updated you, we have made substantial progress toward integration
            and migration of Ticketfly creators. We made a deliberate decision when we
 9          acquired the company to integrate it into the Eventbrite platform, which made for a
            more complex and time-consuming integration process. During this process, our
10          team has been focused on migrating existing customers, which creates tremendous
            value for our business but does not result in near-term revenue growth. We believe
11          in this strategy because it will enable us to build the leading, global independent
            music platform.
12
            We anticipate finishing the last integration work to support creator migration in the
13          second quarter of 2019. In the second half of the year we aim to complete creator
            migration and sunset the Ticketfly platform. Therefore, we believe that growth
14          rates of our North American music business will begin to accelerate by early
            2020.
15
     (Emphasis added.)
16
            48.    The Company also stated that migration headwinds would offset “continued growth
17
     self sign-on and international for the first quarter of 2019.” The Company forecast first quarter
18
     2019 revenue between $80.0 and $84.0 million, but analysts had expected $91 million based on
19
     the Company’s prior statements.
20
            49.    On this news, the Company’s share price fell $7.96 per share, or over 24%, to close
21
     at $24.46 per share on March 8, 2019, on unusually high trading volume.
22
                                   CLASS ACTION ALLEGATIONS
23
            50.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
24
     Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that
25
     purchased or otherwise acquired Eventbrite securities: a) issued in connection with the Company’s
26
     IPO; and/or b) between September 20, 2018 and March 7, 2019, inclusive, and who were damaged
27
     thereby (the “Class”). Excluded from the Class are Defendants, the officers and directors of the
28

                                        CLASS ACTION COMPLAINT
                                                   9
        Case 3:19-cv-02019-EJD Document 1 Filed 04/15/19 Page 11 of 24



 1 Company, at all relevant times, members of their immediate families and their legal

 2 representatives, heirs, successors, or assigns, and any entity in which Defendants have or had a

 3 controlling interest.

 4           51.    The members of the Class are so numerous that joinder of all members is

 5 impracticable. Throughout the Class Period, Eventbrite’s common shares actively traded on the

 6 NYSE. While the exact number of Class members is unknown to Plaintiff at this time and can

 7 only be ascertained through appropriate discovery, Plaintiff believes that there are at least

 8 hundreds or thousands of members in the proposed Class.             Millions of Eventbrite Class A

 9 common stock were traded publicly during the Class Period on the NYSE. Record owners and

10 other members of the Class may be identified from records maintained by Eventbrite or its transfer

11 agent and may be notified of the pendency of this action by mail, using the form of notice similar

12 to that customarily used in securities class actions.

13           52.    Plaintiff’s claims are typical of the claims of the members of the Class as all

14 members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

15 federal law that is complained of herein.

16           53.    Plaintiff will fairly and adequately protect the interests of the members of the Class

17 and has retained counsel competent and experienced in class and securities litigation.

18           54.    Common questions of law and fact exist as to all members of the Class and
19 predominate over any questions solely affecting individual members of the Class. Among the

20 questions of law and fact common to the Class are:

21           (a)    whether the federal securities laws were violated by Defendants’ acts as alleged

22 herein;

23
             (b)    whether statements made by Defendants to the investing public during the Class
24
     Period omitted and/or misrepresented material facts about the business, operations, and prospects
25
     of Eventbrite; and
26
             (c)    to what extent the members of the Class have sustained damages and the proper
27

28 measure of damages.

                                         CLASS ACTION COMPLAINT
                                                    10
        Case 3:19-cv-02019-EJD Document 1 Filed 04/15/19 Page 12 of 24



 1           55.   A class action is superior to all other available methods for the fair and efficient

 2 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

 3 damages suffered by individual Class members may be relatively small, the expense and burden of

 4 individual litigation makes it impossible for members of the Class to individually redress the

 5 wrongs done to them. There will be no difficulty in the management of this action as a class

 6 action.

 7                                UNDISCLOSED ADVERSE FACTS
 8           56.   The market for Eventbrite’s securities was open, well-developed and efficient at all

 9 relevant times. As a result of these materially false and/or misleading statements, and/or failures

10 to disclose, Eventbrite’s securities traded at artificially inflated prices during the Class Period.

11 Plaintiff and other members of the Class purchased or otherwise acquired Eventbrite’s securities

12 relying upon the integrity of the market price of the Company’s securities and market information

13 relating to Eventbrite, and have been damaged thereby.

14           57.   During the Class Period, Defendants materially misled the investing public, thereby

15 inflating the price of Eventbrite’s securities, by publicly issuing false and/or misleading statements

16 and/or omitting to disclose material facts necessary to make Defendants’ statements, as set forth

17 herein, not false and/or misleading. The statements and omissions were materially false and/or

18 misleading because they failed to disclose material adverse information and/or misrepresented the
19 truth about Eventbrite’s business, operations, and prospects as alleged herein.

20           58.   At all relevant times, the material misrepresentations and omissions particularized

21 in this Complaint directly or proximately caused or were a substantial contributing cause of the

22 damages sustained by Plaintiff and other members of the Class. As described herein, during the

23 Class Period, Defendants made or caused to be made a series of materially false and/or misleading

24 statements about Eventbrite’s financial well-being and prospects. These material misstatements

25 and/or omissions had the cause and effect of creating in the market an unrealistically positive

26 assessment of the Company and its financial well-being and prospects, thus causing the
27 Company’s securities to be overvalued and artificially inflated at all relevant times. Defendants’

28 materially false and/or misleading statements during the Class Period resulted in Plaintiff and

                                        CLASS ACTION COMPLAINT
                                                   11
       Case 3:19-cv-02019-EJD Document 1 Filed 04/15/19 Page 13 of 24



 1 other members of the Class purchasing the Company’s securities at artificially inflated prices, thus

 2 causing the damages complained of herein when the truth was revealed.

 3                                        LOSS CAUSATION
 4           59.   Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

 5 the economic loss suffered by Plaintiff and the Class.

 6           60.   During the Class Period, Plaintiff and the Class purchased Eventbrite’s securities at

 7 artificially inflated prices and were damaged thereby. The price of the Company’s securities

 8 significantly declined when the misrepresentations made to the market, and/or the information

 9 alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

10 causing investors’ losses.

11                                    SCIENTER ALLEGATIONS
12           61.   As alleged herein, Defendants acted with scienter since Defendants knew that the

13 public documents and statements issued or disseminated in the name of the Company were

14 materially false and/or misleading; knew that such statements or documents would be issued or

15 disseminated to the investing public; and knowingly and substantially participated or acquiesced

16 in the issuance or dissemination of such statements or documents as primary violations of the

17 federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by

18 virtue of their receipt of information reflecting the true facts regarding Eventbrite, their control
19 over, and/or receipt and/or modification of Eventbrite’s allegedly materially misleading

20 misstatements and/or their associations with the Company which made them privy to confidential

21 proprietary information concerning Eventbrite, participated in the fraudulent scheme alleged

22 herein.

23
                       APPLICABILITY OF PRESUMPTION OF RELIANCE
24                         (FRAUD-ON-THE-MARKET DOCTRINE)
25           62.   The market for Eventbrite’s securities was open, well-developed and efficient at all

26 relevant times. As a result of the materially false and/or misleading statements and/or failures to
27 disclose, Eventbrite’s securities traded at artificially inflated prices during the Class Period. On

28 September 28, 2018, the Company’s share price closed at a Class Period high of $37.97 per share.

                                        CLASS ACTION COMPLAINT
                                                   12
       Case 3:19-cv-02019-EJD Document 1 Filed 04/15/19 Page 14 of 24



 1 Plaintiff and other members of the Class purchased or otherwise acquired the Company’s

 2 securities relying upon the integrity of the market price of Eventbrite’s securities and market

 3 information relating to Eventbrite, and have been damaged thereby.

 4          63.    During the Class Period, the artificial inflation of Eventbrite’s shares was caused by

 5 the material misrepresentations and/or omissions particularized in this Complaint causing the

 6 damages sustained by Plaintiff and other members of the Class. As described herein, during the

 7 Class Period, Defendants made or caused to be made a series of materially false and/or misleading

 8 statements about Eventbrite’s business, prospects, and operations. These material misstatements

 9 and/or omissions created an unrealistically positive assessment of Eventbrite and its business,

10 operations, and prospects, thus causing the price of the Company’s securities to be artificially

11 inflated at all relevant times, and when disclosed, negatively affected the value of the Company

12 shares. Defendants’ materially false and/or misleading statements during the Class Period resulted

13 in Plaintiff and other members of the Class purchasing the Company’s securities at such

14 artificially inflated prices, and each of them has been damaged as a result.

15          64.    At all relevant times, the market for Eventbrite’s securities was an efficient market

16 for the following reasons, among others:

17          (a)    Eventbrite shares met the requirements for listing, and was listed and actively

18 traded on the NYSE, a highly efficient and automated market;
19          (b)    As a regulated issuer, Eventbrite filed periodic public reports with the SEC and/or

20 the NYSE;

21          (c)    Eventbrite regularly communicated with public investors via established market

22 communication mechanisms, including through regular dissemination of press releases on the

23 national circuits of major newswire services and through other wide-ranging public disclosures,

24 such as communications with the financial press and other similar reporting services; and/or

25          (d)    Eventbrite was followed by securities analysts employed by brokerage firms who

26 wrote reports about the Company, and these reports were distributed to the sales force and certain
27 customers of their respective brokerage firms. Each of these reports was publicly available and

28 entered the public marketplace.

                                        CLASS ACTION COMPLAINT
                                                   13
        Case 3:19-cv-02019-EJD Document 1 Filed 04/15/19 Page 15 of 24



 1          65.     As a result of the foregoing, the market for Eventbrite’s securities promptly

 2 digested current information regarding Eventbrite from all publicly available sources and reflected

 3 such information in Eventbrite’s share price. Under these circumstances, all purchasers of

 4 Eventbrite’s securities during the Class Period suffered similar injury through their purchase of

 5 Eventbrite’s securities at artificially inflated prices and a presumption of reliance applies.

 6          66.     A Class-wide presumption of reliance is also appropriate in this action under the

 7 Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),

 8 because the Class’s claims are, in large part, grounded on Defendants’ material misstatements

 9 and/or omissions. Because this action involves Defendants’ failure to disclose material adverse

10 information regarding the Company’s business operations and financial prospects—information

11 that Defendants were obligated to disclose—positive proof of reliance is not a prerequisite to

12 recovery. All that is necessary is that the facts withheld be material in the sense that a reasonable

13 investor might have considered them important in making investment decisions.                Given the

14 importance of the Class Period material misstatements and omissions set forth above, that

15 requirement is satisfied here.

16                                          NO SAFE HARBOR
17          67.     The statutory safe harbor provided for forward-looking statements under certain

18 circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.
19 The statements alleged to be false and misleading herein all relate to then-existing facts and

20 conditions. In addition, to the extent certain of the statements alleged to be false may be

21 characterized as forward looking, they were not identified as “forward-looking statements” when

22 made and there were no meaningful cautionary statements identifying important factors that could

23 cause actual results to differ materially from those in the purportedly forward-looking statements.

24 In the alternative, to the extent that the statutory safe harbor is determined to apply to any forward-

25 looking statements pleaded herein, Defendants are liable for those false forward-looking

26 statements because at the time each of those forward-looking statements was made, the speaker
27 had actual knowledge that the forward-looking statement was materially false or misleading,

28 and/or the forward-looking statement was authorized or approved by an executive officer of

                                         CLASS ACTION COMPLAINT
                                                    14
       Case 3:19-cv-02019-EJD Document 1 Filed 04/15/19 Page 16 of 24



 1 Eventbrite who knew that the statement was false when made.

 2                                           FIRST CLAIM
                               Violation of Section 11 of the Securities Act
 3                                      (Against All Defendants)
 4          68.    Plaintiff repeats and re-alleges each and every allegation contained above as if fully

 5 set forth herein, except any allegation of fraud, recklessness or intentional misconduct.

 6          69.    This Count is brought pursuant to Section 11 of the Securities Act, 15 U.S.C. §

 7 77k, on behalf of the Class, against the Defendants.

 8          70.    The Registration Statement for the IPO was inaccurate and misleading, contained

 9 untrue statements of material facts, omitted to state other facts necessary to make the statements

10 made not misleading, and omitted to state material facts required to be stated therein.

11          71.    Eventbrite is the registrant for the IPO.       The Defendants named herein were

12 responsible for the contents and dissemination of the Registration Statements.

13          72.    As issuer of the shares, Eventbrite is strictly liable to Plaintiff and the Class for the

14 misstatements and omissions.

15          73.    None of the Defendants named herein made a reasonable investigation or possessed

16 reasonable grounds for the belief that the statements contained in the Registration Statements were

17 true and without omissions of any material facts and were not misleading.

18          74.    By reasons of the conduct herein alleged, each Defendant violated, and/or
19 controlled a person who violated Section 11 of the Securities Act.

20          75.    Plaintiff acquired Eventbrite shares pursuant and/or traceable to the Registration

21 Statement for the IPO.

22          76.    Plaintiff and the Class have sustained damages. The value of Eventbrite Class A

23 common stock has declined substantially subsequent to and due to the Defendants’ violations.

24                                          SECOND CLAIM
                               Violation of Section 15 of the Securities Act
25                          (Against the Securities Act Individual Defendants)
26          77.    Plaintiff repeats and re-alleges each and every allegation contained above as if fully
27 set forth herein, except any allegation of fraud, recklessness or intentional misconduct.

28

                                        CLASS ACTION COMPLAINT
                                                   15
        Case 3:19-cv-02019-EJD Document 1 Filed 04/15/19 Page 17 of 24



 1           78.     This count is asserted against the Securities Act Individual Defendants and is based

 2 upon Section 15 of the Securities Act.

 3           79.     The Securities Act Individual Defendants, by virtue of their offices, directorship,

 4 and specific acts were, at the time of the wrongs alleged herein and as set forth herein, controlling

 5 persons of Eventbrite within the meaning of Section 15 of the Securities Act. The Securities Act

 6 Individual Defendants had the power and influence and exercised the same to cause Eventbrite to

 7 engage in the acts described herein.

 8           80.     The Securities Act Individual Defendants’ positions made them privy to and

 9 provided them with actual knowledge of the material facts concealed from Plaintiff and the Class.

10           81.     By virtue of the conduct alleged herein, the Securities Act Individual Defendants

11 are liable for the aforesaid wrongful conduct and are liable to Plaintiff and the Class for damages

12 suffered.

13                                            THIRD CLAIM
                              Violation of Section 10(b) of The Exchange Act
14                              and Rule 10b-5 Promulgated Thereunder
                            (Against Eventbrite and the Individual Defendants)
15
             82.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully
16
     set forth herein.
17
             83.     During the Class Period, the Company and the Individual Defendants carried out a
18
     plan, scheme and course of conduct which was intended to and, throughout the Class Period, did:
19

20 (i) deceive the investing public, including Plaintiff and other Class members, as alleged herein;

21 and (ii) cause Plaintiff and other members of the Class to purchase Eventbrite’s securities at

22 artificially inflated prices. In furtherance of this unlawful scheme, plan and course of conduct, the

23 Company and the Individual Defendants, and each of them, took the actions set forth herein.

24
             84.     the Company and the Individual Defendants (i) employed devices, schemes, and
25
     artifices to defraud; (ii) made untrue statements of material fact and/or omitted to state material
26
     facts necessary to make the statements not misleading; and (iii) engaged in acts, practices, and a
27

28 course of business which operated as a fraud and deceit upon the purchasers of the Company’s

                                          CLASS ACTION COMPLAINT
                                                     16
        Case 3:19-cv-02019-EJD Document 1 Filed 04/15/19 Page 18 of 24



 1 securities in an effort to maintain artificially high market prices for Eventbrite’s securities in

 2 violation of Section 10(b) of the Exchange Act and Rule 10b-5. The Company and the Individual

 3
     Defendants are sued either as primary participants in the wrongful and illegal conduct charged
 4
     herein or as controlling persons as alleged below.
 5
            85.     The Company and the Individual Defendants, individually and in concert, directly
 6
     and indirectly, by the use, means or instrumentalities of interstate commerce and/or of the mails,
 7

 8 engaged and participated in a continuous course of conduct to conceal adverse material

 9 information about Eventbrite’s financial well-being and prospects, as specified herein.

10          86.     These defendants employed devices, schemes and artifices to defraud, while in
11
     possession of material adverse non-public information and engaged in acts, practices, and a course
12
     of conduct as alleged herein in an effort to assure investors of Eventbrite’s value and performance
13
     and continued substantial growth, which included the making of, or the participation in the making
14

15 of, untrue statements of material facts and/or omitting to state material facts necessary in order to

16 make the statements made about Eventbrite and its business operations and future prospects in

17 light of the circumstances under which they were made, not misleading, as set forth more

18 particularly herein, and engaged in transactions, practices and a course of business which operated
19
     as a fraud and deceit upon the purchasers of the Company’s securities during the Class Period.
20
            87.     Each of the Individual Defendants’ primary liability, and controlling person
21
     liability, arises from the following facts: (i) the Individual Defendants were high-level executives
22

23 and/or directors at the Company during the Class Period and members of the Company’s

24 management team or had control thereof; (ii) each of these defendants, by virtue of their

25 responsibilities and activities as a senior officer and/or director of the Company, was privy to and

26
     participated in the creation, development and reporting of the Company’s internal budgets, plans,
27
     projections and/or reports; (iii) each of these defendants enjoyed significant personal contact and
28

                                         CLASS ACTION COMPLAINT
                                                    17
        Case 3:19-cv-02019-EJD Document 1 Filed 04/15/19 Page 19 of 24



 1 familiarity with the other defendants and was advised of, and had access to, other members of the

 2 Company’s management team, internal reports and other data and information about the

 3
     Company’s finances, operations, and sales at all relevant times; and (iv) each of these defendants
 4
     was aware of the Company’s dissemination of information to the investing public which they
 5
     knew and/or recklessly disregarded was materially false and misleading.
 6
            88.     The Company and the Individual Defendants had actual knowledge of the
 7

 8 misrepresentations and/or omissions of material facts set forth herein, or acted with reckless

 9 disregard for the truth in that they failed to ascertain and to disclose such facts, even though such

10 facts were available to them. Such defendants’ material misrepresentations and/or omissions were

11
     done knowingly or recklessly and for the purpose and effect of concealing Eventbrite’s financial
12
     well-being and prospects from the investing public and supporting the artificially inflated price of
13
     its securities. As demonstrated by the Company and the Individual Defendants’ overstatements
14

15 and/or misstatements of the Company’s business, operations, financial well-being, and prospects

16 throughout the Class Period, these defendants, if they did not have actual knowledge of the

17 misrepresentations and/or omissions alleged, were reckless in failing to obtain such knowledge by

18 deliberately refraining from taking those steps necessary to discover whether those statements
19
     were false or misleading.
20
            89.     As a result of the dissemination of the materially false and/or misleading
21
     information and/or failure to disclose material facts, as set forth above, the market price of
22

23 Eventbrite’s securities was artificially inflated during the Class Period. In ignorance of the fact

24 that market prices of the Company’s securities were artificially inflated, and relying directly or

25 indirectly on the false and misleading statements made by the Company and the Individual

26
     Defendants, or upon the integrity of the market in which the securities trades, and/or in the
27
     absence of material adverse information that was known to or recklessly disregarded by the
28

                                         CLASS ACTION COMPLAINT
                                                    18
        Case 3:19-cv-02019-EJD Document 1 Filed 04/15/19 Page 20 of 24



 1 Company and the Individual Defendants, but not disclosed in public statements by these

 2 defendants during the Class Period, Plaintiff and the other members of the Class acquired

 3
     Eventbrite’s securities during the Class Period at artificially high prices and were damaged
 4
     thereby.
 5
             90.     At the time of said misrepresentations and/or omissions, Plaintiff and other
 6
     members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff
 7

 8 and the other members of the Class and the marketplace known the truth regarding the problems

 9 that Eventbrite was experiencing, which were not disclosed by the Company and the Individual

10 Defendants, Plaintiff and other members of the Class would not have purchased or otherwise

11
     acquired their Eventbrite securities, or, if they had acquired such securities during the Class
12
     Period, they would not have done so at the artificially inflated prices which they paid.
13
             91.     By virtue of the foregoing, the Company and the Individual Defendants have
14

15 violated Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.

16           92.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

17 other members of the Class suffered damages in connection with their respective purchases and

18 sales of the Company’s securities during the Class Period.
19
                                             FOURTH CLAIM
20                             Violation of Section 20(a) of the Exchange Act
                                    (Against the Individual Defendants)
21
             93.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully
22
     set forth herein.
23
             94.     The Individual Defendants acted as controlling persons of Eventbrite within the
24

25 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

26 positions, and their ownership and contractual rights, participation in and/or awareness of the
27 Company’s operations and/or intimate knowledge of the false financial statements filed by the

28
     Company with the SEC and disseminated to the investing public, the Individual Defendants had

                                          CLASS ACTION COMPLAINT
                                                     19
        Case 3:19-cv-02019-EJD Document 1 Filed 04/15/19 Page 21 of 24



 1 the power to influence and control and did influence and control, directly or indirectly, the

 2 decision-making of the Company, including the content and dissemination of the various

 3
     statements which Plaintiff contends are false and misleading. The Individual Defendants were
 4
     provided with or had unlimited access to copies of the Company’s reports, press releases, public
 5
     filings and other statements alleged by Plaintiff to be misleading prior to and/or shortly after these
 6
     statements were issued and had the ability to prevent the issuance of the statements or cause the
 7

 8 statements to be corrected.

 9          95.     In particular, each of these Defendants had direct and supervisory involvement in
10 the day-to-day operations of the Company and, therefore, is presumed to have had the power to

11
     control or influence the particular transactions giving rise to the securities violations as alleged
12
     herein, and exercised the same.
13
            96.     As set forth above, Eventbrite and the Individual Defendants each violated Section
14

15 10(b) and Rule 10b-5 by their acts and/or omissions as alleged in this Complaint. By virtue of

16 their positions as controlling persons, the Individual Defendants are liable pursuant to Section

17 20(a) of the Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct,

18 Plaintiff and other members of the Class suffered damages in connection with their purchases of
19
     the Company’s securities during the Class Period.
20
                                          PRAYER FOR RELIEF
21
            WHEREFORE, Plaintiff prays for relief and judgment, as follows:
22
            (a)     Determining that this action is a proper class action under Rule 23 of the Federal
23
     Rules of Civil Procedure;
24
            (b)     Awarding compensatory damages in favor of Plaintiff and the other Class members
25
     against all defendants, jointly and severally, for all damages sustained as a result of Defendants’
26
     wrongdoing, in an amount to be proven at trial, including interest thereon;
27
            (c)     Awarding Plaintiff and the Class their reasonable costs and expenses incurred in
28

                                         CLASS ACTION COMPLAINT
                                                    20
        Case 3:19-cv-02019-EJD Document 1 Filed 04/15/19 Page 22 of 24



 1 this action, including counsel fees and expert fees; and

 2          (d)    Such other and further relief as the Court may deem just and proper.

 3
                                       JURY TRIAL DEMANDED
 4
            Plaintiff hereby demands a trial by jury.
 5

 6
     Dated: April 15, 2019                        GLANCY PRONGAY & MURRAY LLP
 7
                                                  By: s/ Lesley F. Portnoy
 8                                                Lionel Z. Glancy
                                                  Robert V. Prongay
 9                                                Lesley F. Portnoy
                                                  Charles H. Linehan
10                                                Pavithra Rajesh
                                                  1925 Century Park East, Suite 2100
11                                                Los Angeles, CA 90067
                                                  Telephone: (310) 201-9150
12                                                Facsimile: (310) 201-9160

13                                                Attorneys for Plaintiff

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                         CLASS ACTION COMPLAINT
                                                    21
DocuSign Envelope ID: FA7A3450-AF11-4625-B5C5-7E1EB2CA8DD5
                      Case 3:19-cv-02019-EJD Document 1 Filed 04/15/19 Page 23 of 24



                                       SWORN CERTIFICATION OF PLAINTIFF


                                     EVENTBRITE INC. SECURITIES LITIGATION


                   I, Michael Gomes individually, and/or in my capacity as trustee and/or principal for
            accounts listed on Schedule A, certify that:

                     1.      I have reviewed the Complaint and authorize its filing and/or the filing of a Lead
                             Plaintiff motion on my behalf.

                     2.      I did not purchase the Eventbrite, Inc. securities that are the subject of this action
                             at the direction of plaintiff’s counsel or in order to participate in any private action
                             arising under this title.

                     3.      I am willing to serve as a representative party on behalf of a class and will testify
                             at deposition and trial, if necessary.

                     4.      My transactions in Eventbrite, Inc. securities during the Class Period set forth in
                             the Complaint are as follows:

                             (See attached transactions)

                     5.      I have not sought to serve, nor served, as a representative party on behalf of a
                             class under this title during the last three years, except for the following:


                     6.      I will not accept any payment for serving as a representative party, except to
                             receive my pro rata share of any recovery or as ordered or approved by the court,
                             including the award to a representative plaintiff of reasonable costs and expenses
                             (including lost wages) directly relating to the representation of the class.


                     I declare under penalty of perjury that the foregoing are true and correct statements.




                 ________________                            _________________________________________
                    Date                                                    Michael Gomes
Case 3:19-cv-02019-EJD Document 1 Filed 04/15/19 Page 24 of 24




         Michael Gomes' Transactions in Eventbrite, Inc. (EB)
        Date     Transaction Type     Quantity        Unit Price
     9/20/2018       Bought              183          $37.1300
